COX, J.
Action for damages for fraud alleged to have been perpetrated upon the plaintiff in the sale of what is known as an “Agency Contract” for the Swift 1904 Clothes Washer. Trial before the court, jury being waived, issues found for plaintiff and judgment rendered accordingly for eight hundred dollars, and defendant has appealed. It seems that plaintiff was induced by defendant, Crooker, to purchase one of these agency contracts at the agreed price of fifteen hundred dollars for which he paid eight hundred dollars, and executed notes for seven hundred dollars. The contract granted the purchaser the privilege of selling family rights for the said wmsher, and of selling minor, standard, special and patentees’ agency of said letters patent, and appointing six sub-agents to retail said family rights for the said washer in the United States. The minor agencies which the purchaser of this contract was privileged to sell were to be sold for one hundred and fifty dollars; standard agencies for five hundred dollars; special agencies fifteen hundred dollars, and patentees’ agencies five thousand dollars. The purchaser was also authorized to sell contracts similar to the one he had bought without any limit. The machines were not to be sold for less than five dollars, and were to be furnished to the party desir*658ing to sell them by the company for one dollar. Accompanying this contract was a power of attorney, authorizing the plaintiff to sign the name of the company patentee to any contracts that be might sell. the evidence discloses that the home of the plaintiff was in New Jersey. That in August, 1908, be was in Springfield, Missouri, where be met defendant, Orooker, who undertook to interest him in the purchase of a contract, and after much solicitation and many representations as to the large sums of money to be made out of the enterprise, and representations as to the large sums of money that bad been made by other parties who bad purchased contracts, and representations as to the salability of the machines and the great numbers of them that bad been sold by other agents, finally succeeded in inducing plaintiff to buy the smallest contract, and pay therefore the sum of one hundred and fifty dollars. Acting under tbis contract the plaintiff undertook to sell machines, and after having spent considerable time in the effort and finding that be was unable to make any sales, came back to Orooker, and complained that be could not succeed in bis efforts to sell the machine. Orooker then, by another turn, succeeded in convincing plaintiff that the contract be was operating under was too small, and that if he would buy the fifteen hundred dollar contract bis fortune would be assured. the plaintiff was again deceived and bought the fifteen hundred dollar contract, and again went to work, attempting to sell the machines and contracts, attended with the same result as under the former contract, and finally woke up to the realization of the fact that be bad been swindled and then brought tbis suit.
At the trial of tbis case, the company did not appear, but defendant Crooker appeared and filed an answer in which it Avas alleged that prior to the sale of tbis contract to plaintiff, plaintiff bad purchased a contract for one hundred and fifty dollars, bad operated under it, and became familiar with the merits of the washer, and *659knew, as a matter' of fact, at the time the contract in suit was executed that the demand for said washing machines was not sufficient to justify investing the large sum of fifteen hundred dollars in said business with the intention of selling the machines for actual delivery, and that he knew at the time that the plan and method of all other parties dealing or engaged in said business Avas to sell to other parties contracts similar to the one sold by defendant to plaintiff, and that with this knoAvledge he purchased the contract described in his petition in this case.
The allegations of the petition as to the alluring inducements held out to' the plaintiff by the defendant Crooker, and his representations as to the fabulous sums of money that had been. made by other agents, under contracts similar to the one he proposed to sell the plaintiff, were amply proven, and it was clearly shown at the trial that there was no merit in the washer. That the entire scheme consisted in seducing victims and inducing them to buy these contracts by representations of the character made to plaintiff in this case. In fact, the theory of the defense in this case is not that the patent Avas of any value, nor that the washer could be sold upon its merits to anybody, but the defense is bottomed upon the fact that the business of the defendant was that of a schemer engaged in deceiving honest men, and while tacitly conceding that plaintiff was deceived in the purchase of the first contract for one hundred and fifty dollars, contends that he became undeceived before he bought the fifteen hundred dollar contract, and that when he bought it he then, with the knowledge that he then had, became himself a party to the fraudulent schemes that were being foisted upon the people by the defendant.
The evidence shows that the plaintiff acted in good faith. He made no efforts to sell the contracts except in connection with the sale of the machines themselves. He had been induced- to believe that the machine had *660merit of its own, and Ms conduct through the entire transaction indicates that he was seeking to do an honest business, and that when he discovered finally that the whole thing was a fraud, and that nothing could be made out of it without pursuing the tactics which the defendant had pursued in deceiving him, he then abandoned the whole matter and brought this suit. On this theory of the case we think the evidence sufficient to warrant the finding of the trial judge, and we will be warranted in upholding his judgment on that ground, for it cannot be said when a man is deceived that the length of time his seducer may be able to keep Mm under his seductive influence will deprive him of his right to recover if he finally awakes and seeks redress.
If the theory of this case- contended for by defendant should be adopted, then, that brings it within the rule announced by the Supreme Court in the case of Hobbs v. Boatright, 195 Mo. 693, 93 S. W. 934, and as a matter of public policy, and for the purpose of throwing some hindrance in, the way of defendants in the further prosecution of their infamous business, this judgment ought to be upheld. The judgment will be affirmed.
All concur.